PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pigg et al.
Application No. 13/146,553
Filed: 12 Dec 2011
For: ABSORBENT FOAM WOUND DRESSING MATERIALS

:
:
:	DECISION ON PETITION
:
:
:
This decision is in response to the 37 CFR 1.47(a), filed September 1, 2020, in response to the Notice issued August 6, 2020.

The petition is DISMISSED AS MOOT.

The Notice issued August 6, 2020 errantly required inventors’ oaths or declarations. Proper declarations were submitted on December 12, 2011. Moreover, the Notice mailed August 6, 2020 was withdrawn on September 8, 2020.

In view of the withdrawal of the Notice, petitioners are entitled to a refund of the $200.00 petition fee submitted herewith. Petitioners may request a refund by writing to the Finance Office, Refund Section. A copy of this decision should accompany any request for refund.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205. 

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions